UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1943 For the transition period from to Commission File Number: 0-27078 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Henry Schein, Inc. 401(k) Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Henry Schein, Inc. 135 Duryea Rd. Melville, NY 11747 HENRY SCHEIN, INC. 401(k) SAVINGS PLAN TABLE OF CONTENTS Page Number Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2014 and 2013 4 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2014 and 2013 5 Notes to Financial Statements 6 Supplemental schedule as of and for the year ended December 31, 2014: Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) 14 Signature 17 Exhibits: Consent of Independent Registered Public Accounting Firm Exhibit 23.1 All other schedules required by Section 2520.103-10 of the U.S. Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the Henry Schein Inc. 401(k) Savings Plan Melville, NY We have audited the accompanying statements of net assets available for benefits of the Henry Schein Inc. 401(k) Savings Plan (the “Plan”) as of December 31, 2014 and 2013, and the related statements of changes in net assets available for benefits for the years ended December 31, 2014 and 2013.These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the years ended December 31, 2014 and 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ BDO USA, LLP New York, New York June 24, 2015 3 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, December 31, Assets Investments, at fair value (Notes4 and 5): Money market accounts $ $ Mutual funds Common stock Total investments Receivables: Notes receivable from participants Employer’s contribution (Note 1(b)) Other Total receivables Total Assets Liabilities Benefits claims payable Net assets available for benefits $ $ See accompanying Notes to Financial Statements 4 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, December 31, Additions: Investment income: Interest and dividends: Money market fund and mutual funds $ $ Net appreciation in fair value of investments: Mutual funds Common stock Total investment income Participants’ contributions Employer’s contribution (Note 1(b)) Interest income - notes receivable from participants Total additions Deductions: Benefits paid to participants Administrative expenses Total deductions Net increase in plan assets Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ $ See accompanying Notes to Financial Statements 5 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS Note 1 – Description of Plan The following description of the Henry Schein, Inc. 401(k) Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan document or Summary Plan Description for a more complete description of the Plan’s provisions. (a) Nature of Operations The Plan is a contributory defined contribution 401(k) plan originally effective January 1, 1970.The Plan was amended effective December26, 1993, to include an Internal Revenue Code Section 401(k) feature.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).The third-party administrator is Fidelity Investments Institutional Operations Company, Inc., (the “Administrator”).The Plan trustee is Fidelity Management Trust Company (the “Trustee”). Eligible employees are those employed by Henry Schein, Inc. (the “Plan Sponsor” or the “Company”) and certain of the Company’s affiliates (collectively, the “Employer”). All employees (other than temporary employees) are eligible to make salary reduction contributions to the Plan upon hire and become eligible to be credited with Profit Sharing Contributions and the Employer Match (each as described below) upon completion of a one year period of service.Temporary employees are eligible to make salary reduction contributions to the Plan and to be credited with Profit Sharing Contributions and the Employer Match on the first July1 or January1 following the completion of a twelve consecutive month period during which the temporary employee is credited with at least one thousand hours of service. (b) Contributions The Plan provides for a discretionary Employer contribution (the “Profit Sharing Contribution”) of a percentage of a participant’s base compensation, as defined under the Plan.There were no discretionary Profit Sharing Contributions for the years ended December31, 2014 and 2013. The Plan allows employees to elect to contribute, through payroll deductions, stated percentages from 1% to 50% of their compensation, as defined under the Plan, not to exceed $17,500 for 2014 and 2013.The Plan also provides for matching contributions (the “Employer Match”) of 100% of participant 401(k) contributions up to the lesser of 7% or the participant’s deferral percentage, multiplied by the participant’s base compensation, as defined under the Plan.For the 2014 and 2013 Plan years, the Employer Match was allocated 100% to the participant’s investment elections on file, subject to a 20% allocation limit to the Henry Schein Stock Fund. Participants age 50 or over are permitted to make additional catch-up tax deferred contributions once the participant has reached a limit on those contributions imposed either by the Plan or by law.The extra amount a participant may contribute may not exceed $5,500 in years 2014 and 2013. On February 25, 2014, the Plan was amended to provide for the automatic enrollment in the Plan, at a deferral percentage of 3% of compensation, of employees initially hired by the Company or its participating affiliates on or after March 1, 2014, unless the employee elects not to make 401(k) plan contributions or elects to make elective 401(k) plan contributions at a different percentage. 6 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 1 – Description of Plan (Continued) (c) Participants’ Accounts Each participant’s account is credited with the participant’s salary reduction contributions and the Employer contributions and an allocation of net Plan earnings.Expenses directly related to participant transactions are deducted from the respective participant’s account.Participants may direct the investment of their account balances into various investment options by the Plan.As of December 31, 2014, the Plan offered nineteen mutual funds and a money market account as investment options for participants.Participants also have the option to direct up to 20% of their account balances to common shares of Henry Schein, Inc. (d) Vesting Participants are immediately vested in their 401(k) contributions plus actual earnings thereon.Vesting in the Profit Sharing Contribution and the Employer Match, plus actual earnings thereon, is based on years of continuous service, on a graded scale as follows: Vesting Vested percentage Less than 2 years 0% 2 but less than 3 years 20% 3 but less than 4 years 40% 4 but less than 5 years 60% 5 or more years 100% (e) Notes Receivable from Participants Participants may borrow up to a maximum of the lesser of $50,000 or 50% of their vested account balance from their accounts pursuant to rules set forth in the Plan document.The minimum amount that may be borrowed is $1,000 and only two loans may be made in any calendar year, and no more than two loans may be outstanding at any time.The loans are secured by the balance in the participants’ accounts and bear interest at prevailing rates.The loans must be for a term of five years or less (ten years if the loan is for the purpose of purchasing a principal residence). Principal and interest are paid ratably through payroll deductions. If an employee is terminated and has an outstanding loan balance at the time of termination, the employee will be permitted to repay any outstanding loans directly to the Trustee.The employee may also roll-over any outstanding loans, as part of a rollover of the terminated employee’s entire vested account balance to certain other retirement plans in which the terminated employee participates.Notes receivable from participants are valued at the aggregate of the unpaid principal balance and accrued but unpaid interest. 7 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 1 – Description of Plan (Continued) (f) Payment of Benefits The Plan provides that, upon termination of service, retirement, disability or death of the participant, a benefit equal to the vested, nonforfeitable portion of the participant’s account is distributed as outlined in the Plan.Participants may also receive in-service or hardship distributions based on criteria as described in the Plan document. (g) Administrative Expenses All reasonable costs, charges and expenses incurred in connection with the administration of the Plan may be paid by the Plan Sponsor but, if not paid by the Plan Sponsor when due, shall be paid from Plan assets.For the years ended December31, 2014 and 2013, the Plan Sponsor did not use any Plan assets from forfeited accounts to pay costs associated with the Plan.Amounts reflected in the statements of changes in net assets available for benefits reflect various participant directed expenses which have been deducted from the respective participant accounts. (h) Forfeitures Forfeiture allocations may be used to offset administrative expenses of the Plan and to reduce the Employer Match.Forfeited invested accounts totaled $184,969 and $224,524 at December31, 2014 and 2013, respectively, and are included primarily in the Fidelity Retirement Money Market account in the statements of net assets available for benefits.Forfeitures in the amount of $345,225 and $326,415 will be or have been used to offset Employer contributions for the years ended December31, 2014 and 2013, respectively. 8 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 2 – Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting.Certain prior period amounts have been reclassified to conform to the current period presentation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition Investments are stated at fair value based upon quoted market prices.Gains and losses on investment transactions are recognized when realized based on trade dates.Net appreciation (depreciation) in fair value of investments includes realized and unrealized appreciation (depreciation).Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Risk and Uncertainties The Plan utilizes various investment instruments which are exposed to various risks, such as interest rate, credit and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the financial statements.The Plan’s investments are not insured or protected by the Plan’s Trustee, the Pension Benefit Guaranty Corporation, or any other governmental agency; accordingly, the Plan is subject to the normal investment risks associated with money market funds, mutual funds, stocks, bonds, and other similar types of investments. Payment of Benefits Benefits are recorded when paid. 9 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 3 – Tax Status The Internal Revenue Service has determined and informed the Company by a letter dated April 26, 2013 (previous letter dated June 1, 2005), that the Plan and related trust are designed in accordance with the applicable sections of the Internal Revenue Code (“IRC”).The Plan has been amended since the application for this determination letter was submitted to the IRS on January 28, 2011.The Plan Administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the IRC. The related trust, therefore, is not subject to tax under present income tax law. Accordingly, no provision for income taxes has been included in the Plan’s financial statements. The Plan Administrator has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2014 and 2013, there are no uncertain positions taken, or expected to be taken, that would require recognition of a liability or disclosure in the financial statements.The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress.The administrator believes the Plan is no longer subject to income tax examinations for years prior to 2011. Note 4 – Investments The fair value of the investments in excess of 5% of Plan assets are as follows: December 31, December 31, Henry Schein, Inc. Common Stock $ $ Fidelity Spartan 500 Index Institutional Fund AF Growth of America R6 Dodge & Cox Stock Fund PIMCO Total Return Inst. 10 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 5 – Fair Value Measurements ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC 820 establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity's own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described as follows: · Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible at the measurement date. · Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. · Level 3 - Inputs that are unobservable for the asset or liability. The following section describes the valuation methodologies that were used to measure different financial instruments at fair value, including an indication of the level in the fair value hierarchy in which each instrument is classified: Money Market Accounts Funds held in money market accounts are classified as Level1 within the fair value hierarchy based upon unadjusted quoted prices in active markets for identical assets or liabilities that were accessible at December31, 2014 and 2013. Mutual Funds Mutual funds are valued at the net asset value of shares held by the Plan as of December31, 2014 and 2013.The Company has classified its mutual fund holdings as Level1 within the fair value hierarchy based upon unadjusted quoted prices in active markets for identical assets or liabilities that were accessible at December31, 2014 and 2013. 11 Table of Contents HENRY SCHEIN, INC. 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) Note 5 – Fair Value Measurements (Continued) Common Stock Common stock of Henry Schein, Inc. is valued at the closing price on December31, 2014 and 2013.As of December31, 2014 and 2013, the Company has classified its Henry Schein, Inc. Common Stock as Level1 within the fair value hierarchy based upon unadjusted quoted prices in active markets for identical assets or liabilities that were accessible at December31, 2014 and 2013. The following tables present the Company’s investments that are measured and recognized at fair value on a recurring basis classified under the appropriate level of the fair value hierarchy as of December31, 2014 and 2013: December 31, 2014 Level1 Level2 Level3 Total Investments: Money market accounts $ $
